Title: From James Madison to Jacob Gideon Jr., 28 January 1818
From: Madison, James
To: Gideon, Jacob, Jr.


Sir
Montpellier 28. January 1818
I have recd. your letter of the 19th. and in consequence of the request it makes, I send you a copy of the 1st. Edition of the “Federalist,” with the names of the writers prefixed to their respective numbers. Not being on the spot, when it was in the press, the errors noted in mine were not then corrected. You will be so good as to return the 2 vols. when convenient to you.
The 2d. Edition of the Work comprized a pamphlet ascribed to one of its Authors. The pamphlet had no connection with the plan to which the others were parties, and contains a comment on an important point in the Constitution, which was disapproved by one of them who published an answer to it.
I take the liberty of suggesting that as comparative views frequently occur in the work, of the original “Articles of Confederation” and The Constitution by which it was superseded it might be convenient to the reader, to have the former as well as the latter prefixed to the Commentary on both.
J. M
